                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    IN RE: VOLKSWAGEN “CLEAN DIESEL”                  MDL No. 2672 CRB (JSC)

                                   7    MARKETING, SALES PRACTICES, AND
                                        PRODUCTS LIABILITY LITIGATION
                                        _____________________________________/            ORDER DENYING MOTIONS TO
                                   8
                                                                                          SEAL
                                   9    This Order Relates To:
                                        MDL Dkt. Nos. 6406, 6503, 6921
                                  10

                                  11    Napleton, No. 3:16-cv-2086-CRB
                                        _____________________________________/
                                  12
Northern District of California
 United States District Court




                                  13          For the reasons identified in the Court’s November 25, 2019 sealing order (see MDL Dkt.

                                  14   No. 6941), the Court DENIES the following motions:

                                  15          1. The Volkswagen dealers’ motion to file under seal portions of their opposition to

                                  16             the Bosch defendants’ motion for entry of a Lone Pine case management order.

                                  17             (See MDL Dkt. No. 6406.)

                                  18          2. The Bosch defendants’ motion to file under seal portions of their reply in support of

                                  19             their motion for entry of a Lone Pine case management order. (See MDL Dkt. No.

                                  20             6503.)

                                  21          3. The Bosch defendants’ motion to file under seal portions of their motion to exclude

                                  22             Edward M. Stockton’s expert report in support of the dealers’ opposition to

                                  23             summary judgment. (See MDL Dkt. No. 6921.)

                                  24          By Thursday, December 12, 2019, the parties shall file unredacted, publicly-available

                                  25   versions of the documents covered by these motions.

                                  26          IT IS SO ORDERED.

                                  27   Dated: December 6, 2019                                    ______________________________
                                                                                                  CHARLES R. BREYER
                                  28                                                              United States District Judge
